    Case 1:19-cv-18825-NLH Document 22 Filed 03/10/21 Page 1 of 7 PageID: 480



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
CHARLES FOSTER,                     :
                                    :
          Petitioner,               :    Civ. No. 19-18825 (NLH)
                                    :
     v.                             :           OPINION
                                    :
WARDEN,                             :
                                    :
          Respondent.               :
___________________________________:


APPEARANCES:

Charles Foster
73 Summerhill Ave.
Worcester, MA 01606

       Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Jane Dattilo, Assistant United States Attorney
United States Attorney’s Office for the District of NJ
970 Broad Street - 7th Floor
Newark, NJ 0710

       Counsel for Respondent

HILLMAN, District Judge

       Petitioner Charles Foster, a federal prisoner, 1 filed this

petition for writ of habeas corpus under 28 U.S.C. § 2241

challenging his sentence in light of Burrage v. United States,

571 U.S. 204 (2014).        ECF No. 1.    Respondent United States



1 Petitioner was released to home confinement under the CARES
Act, but the Court retains jurisdiction as Petitioner was
confined in FCI Fort Dix at the time he filed this petition.
ECF No. 16.
 Case 1:19-cv-18825-NLH Document 22 Filed 03/10/21 Page 2 of 7 PageID: 481



opposes the petition.      ECF No. 13.      Petitioner moves for an

extension of time to file his traverse.          ECF Nos. 19 & 20.

Those motions will be granted, and the traverse is considered

timely filed.      For the reasons that follow, the Court will

dismiss the petition for lack of jurisdiction.

I.    BACKGROUND

      A grand jury in the Middle District of Florida issued an

indictment charging Petitioner with one count of possessing

heroin with the intent to distribute and distributing heroin, 21

U.S.C. §§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2 (count one);

and two counts of possessing heroin with the intent to

distribute, 21 U.S.C. §§ 841(a)(1), (b)(1) (C) (counts two and

three).    United States v. Foster, No. 6:01-cr-198-ORL-18KRS

(M.D. Fla. Dec. 12, 2001); ECF No. 13-1.          Id.   Petitioner was

convicted of all counts.      ECF No. 13-3.      The jury also found

that Petitioner’s heroin distribution caused someone’s death.

Id.

      “Foster was sentenced to thirty years’ imprisonment in

2002.    The sentencing court found that the Government had

established two prior drug trafficking convictions under 21

U.S.C. § 851.”      ECF No. 35 at 8.       “The combination of the § 851

Information and the death-results finding ultimately resulted in

a statutory mandatory minimum sentence of life imprisonment.”

Id. (citing 21 U.S.C. § 841(b)(1)(C)).          The court sentenced

                                       2
 Case 1:19-cv-18825-NLH Document 22 Filed 03/10/21 Page 3 of 7 PageID: 482



Petitioner to 30 years over the Government’s objection.           ECF No.

13-4 at 26:4-12.

     Petitioner filed an appeal in the United States Court of

Appeals for the Eleventh Circuit.       United States v. Foster, No.

02-12513 (11th Cir. Aug. 27, 2003); ECF No. 13-5.          Petitioner

argued that the jury instructions were improper, the trial court

erred by failing to investigate claims of jury tampering, and

there was insufficient evidence to support the finding that

Petitioner caused the victim’s death.        ECF No. 13-5 at 4.     The

Eleventh Circuit affirmed the convictions.         Id. at 10.

     Petitioner subsequently filed a motion to correct, vacate,

or set aside his federal sentence under 28 U.S.C. § 2255.

Foster, No. 6:01-cr-198-ORL-18KRS (M.D. Fla. Jan. 10, 2005) (ECF

No. 112).   He asserted various claims of prosecutorial

misconduct, ineffective assistance of counsel, and actual or

factual innocence “[b]ased on the presentation of false and

misleading testimony by the Government at Foster’s trial . . .

.”   Id. at 26.   The district court denied the petition.         Id.

(June 7, 2007) (ECF No. 141).      Petitioner attempted to raise his

Burrage claim in a second or successive § 2255 motion, but the

Eleventh Circuit denied permission to file the motion.           In re

Foster, No. 16-16871 (11th Cir. Nov. 28, 2016).

     Petitioner challenges the application of the “death

results” enhancement in his § 2241 petition.         ECF No. 1.    He

                                    3
 Case 1:19-cv-18825-NLH Document 22 Filed 03/10/21 Page 4 of 7 PageID: 483



argues the United States only proved his actions were a

contributing cause of the victim’s death as opposed to the “but

for” cause of death.     The United States argues that Burrage

claims are not cognizable under § 2241, or in the alternative,

that Petitioner cannot meet the standard for actual innocence.

ECF No. 13.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.        Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).    A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

      B.   Analysis

      Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).       A challenge to the validity



                                    4
 Case 1:19-cv-18825-NLH Document 22 Filed 03/10/21 Page 5 of 7 PageID: 484



of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.   See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).      “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner’s federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”   Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     The Third Circuit has stated that § 2255 is ineffective or

inadequate when (1) there is “a claim of actual innocence on the

theory that [the prisoner] is being detained for conduct that

has subsequently been rendered non-criminal . . . in other

words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”       Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).        “Importantly, § 2255

is not ‘inadequate or ineffective’ merely because the sentencing

court has previously denied relief.       Nor do legislative

limitations, such as statutes of limitation or gatekeeping

provisions, placed on § 2255 proceedings render the remedy

                                    5
 Case 1:19-cv-18825-NLH Document 22 Filed 03/10/21 Page 6 of 7 PageID: 485



inadequate or ineffective so as to authorize pursuit of a habeas

corpus petition” under § 2241.      Brewer v. Moser, No. 3:20-1204,

2020 WL 7773758, at *1 (M.D. Pa. Dec. 30, 2020).

     Petitioner argues his sentence is invalid after Burrage,

which held that the “death results” sentencing enhancement in 21

U.S.C. § 841(b)(1) “is an element that must be submitted to the

jury and found beyond a reasonable doubt.”         571 U.S. at 210.

Although Petitioner attempts to frame his challenge as a

challenge to his conviction, the Third Circuit has interpreted

Burrage to be an extension of the sentencing principles of

Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.

United States, 570 U.S. 99 (2013).       Lewis v. Warden Allenwood

FCI, 719 F. App’x 92, 94 (3d Cir. 2017) (per curiam).           “[A] §

2255 motion is not an inadequate or ineffective vehicle for

raising arguments based on Apprendi or Alleyne.”          Id. at 94-95

(citing Gardner v. Warden Lewisburg USP, 845 F.3d 99, 100 (3d

Cir. 2017)); see also Walters v. Warden Fairton FCI, 674 F.

App’x 117, 119 (3d Cir. 2017)(per curiam) (noting that challenge

to “death results” enhancement would not be appropriately

brought under § 2241).     It is irrelevant that the Eleventh

Circuit denied permission to file a second or successive § 2255

motion because it is Petitioner’s “inability to meet the

gatekeeping requirements of § 2255(h) that has prevented him

from obtaining relief, not the inadequacy or ineffectiveness of

                                    6
 Case 1:19-cv-18825-NLH Document 22 Filed 03/10/21 Page 7 of 7 PageID: 486



the § 2255 remedy.”     Lewis, 719 F. App’x at 94.       Accordingly,

the Court lacks jurisdiction over the petition under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     As Petitioner has already filed

a motion under § 2255, he may only file a second or successive

motion with the permission of the Eleventh Circuit.          28 U.S.C.

§§   2244, 2255(h).    The Court finds that it is not in the

interests of justice to transfer this habeas petition to the

Eleventh Circuit because that court of appeals has already

denied permission to file a second or successive § 2255 petition

based on Burrage.     Nothing in this opinion, however, should be

construed as prohibiting Petitioner from seeking the Eleventh

Circuit’s permission to file on his own should he so choose.

III. CONCLUSION

     For the foregoing reasons, the petition is dismissed for

lack of jurisdiction.

     An appropriate order will be entered.



Dated: March 10, 2021                      s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    7
